Citation Nr: 0946868	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for skin cancer for 
accrued benefits purposes.

2.  Entitlement to service connection for colon cancer for 
accrued benefits purposes.

3.  Entitlement to service connection for erectile 
dysfunction for accrued benefits purposes.

4.  Entitlement to nonservice-connected death pension 
benefits.  

5.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to 
October 1946.  He died in January 2005.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In her November 2006 Form 9, the appellant indicated that she 
wanted a travel board hearing.  Report of contact dated in 
May 2008 indicates that the appellant was contacted to obtain 
her address so that a travel board hearing could be 
scheduled.  At that time, the appellant indicated that she no 
longer wanted a hearing and asked that her folder be sent to 
the Board.  Therefore, the request for a travel board hearing 
is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Claims of entitlement to service connection for skin 
cancer, colon cancer, and erectile dysfunction were pending 
on the date of the Veteran's death.  

2.  The Veteran's reports of in-service sun exposure and 
repeated sunburns are consistent with the circumstances of 
his service; competent evidence of record at the time of his 
death relates the Veteran's skin cancers to such exposure.  

3.  The Veteran is a radiation-exposed veteran.  Medical 
evidence of record at the time of his death documents a 
history of colon cancer.

4.  There is no evidence of erectile dysfunction during 
service or for many years thereafter; and the record 
available at the time of the Veteran's death does not contain 
competent evidence showing his claimed erectile dysfunction 
was related to his colon cancer and resultant surgery.  

5.  Based on the information provided in her February 2005 
application for benefits, the appellant's countable income 
exceeds the maximum annual pension rate (MAPR).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
skin cancer for accrued benefits purposes are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.1000 (2009).

2.  The criteria for entitlement to service connection for 
colon cancer for accrued benefits purposes are met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(d), 3.1000 (2009).  

3.  The criteria for service connection for erectile 
dysfunction for accrued benefits purposes are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5121; 38 C.F.R. §§ 3.303, 
3.310, 3.1000.

4.  The criteria for nonservice-connected death pension 
benefits are not met.  38 U.S.C.A. §§ 1541, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant service 
connection for skin cancer and colon cancer for accrued 
benefits purposes, a detailed explanation of how VA complied 
with the Act with regard to these issues is unnecessary.  

Regarding the remaining issues decided herein, the 
requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  VA notified the appellant in May 2005 of 
the information and evidence needed to substantiate and 
complete claims for accrued benefits and death pension, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The Board acknowledges that VA did not inform the 
appellant of how disability evaluations and effective dates 
are assigned.  The record, however, shows that any prejudice 
that failure caused was harmless, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for service connection for erectile 
dysfunction for accrued benefits purposes and for nonservice-
connected death pension.  

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim.  With regard to the appellant's claim for accrued 
benefits, the Board notes that these benefits can only be 
awarded on the basis of the evidence in the file at the date 
of death.  See 38 C.F.R. § 3.1000(a), (d)(4).  There is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication with regard to the issues decided.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  

II. Analysis

a. Accrued benefits

The Veteran died in January 2005.  The Certification of Death 
indicates the immediate causes were complications of 
pneumonia, chronic obstructive pulmonary disease, congestive 
heart failure, and a cerebrovascular accident.  No other 
significant conditions were noted.

The appellant seeks entitlement to accrued benefits.  
Applications for accrued benefits must be filed within one 
year after the date of death.  A claim for dependency and 
indemnity compensation by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c).  The appellant met this requirement by submitting 
a claim for dependency and indemnity compensation in February 
2005, approximately one month after the Veteran's death.  

Upon the death of the Veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid may be paid to his spouse.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  By statute, the 
appellant takes the Veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  38 
C.F.R. 
§ 3.1000(d)(4).  Thus, after the Veteran's death the 
appellant cannot furnish, and VA cannot develop additional 
evidence that might better substantiate the claim of 
entitlement to accrued benefits.

"Claim for VA benefits pending on the date of death" means 
a claim filed with VA that had not been finally adjudicated 
by VA on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(5).  

In May 2002, the Veteran filed a claim of entitlement to 
service connection for skin cancer.  In a January 2004 
statement, the Veteran indicated that he had additional 
various disabilities.  In a February 2004 letter, the RO 
acknowledged this statement and indicated that if the Veteran 
wished to claim service connection for any of these 
disabilities he should advise the VA.  In a February 2004 
statement, the Veteran indicated that he had colon cancer and 
following surgery, he was unable to have an erection.  He 
also stated that malaria was service related, but that he was 
not bothered by it any more.  He noted that his "other 
surgeries, etc." were probably not service-connected.

In March 2004, the RO sent the Veteran a VCAA letter 
indicating that they were working on his claims for service 
connection for colon cancer/surgery, loss of use of a 
creative organ due to colon surgery, and malaria.  The 
Veteran's response to this letter was received in April 2004.  
At that time, the Veteran specifically stated that he only 
had one bout with malaria after discharge and that "no claim 
is being submitted for this".  The Board acknowledges that 
in the November 2005 rating decision, the RO considered 
entitlement to service connection for malaria for accrued 
benefits purposes.  Given the Veteran's statement that he did 
not want to submit a claim for this, the Board does not 
consider this a claim pending on the date of death.  
Consequently, the Board limits its discussion regarding 
accrued benefits to those claims pending and unadjudicated at 
date of death.  Specifically, claims of service connection 
for skin cancer, colon cancer, and erectile dysfunction.  

	i. Skin cancer

In his May 2002 claim, the Veteran indicated that he had a 
fair complexion and was severely sunburned during his tour of 
duty in the South Pacific.  He believed the severe sunburn 
was the cause of his skin cancer lesions.  The Veteran also 
reported exposure to ionizing radiation.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be medical evidence of the current 
disability; medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Evidence in the file at date of death shows that the Veteran 
was treated for numerous skin cancer lesions.  Thus, there 
was evidence of current disability.  

Service treatment records do not show any complaints of or 
treatment for sunburn or skin cancer.  Notwithstanding, the 
Veteran is competent to report that he suffered sunburns 
during active service.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  Evidence in the file 
at date of death shows that the Veteran served in the 
Philippines and in Japan during the World War II era.  The 
Veteran's military occupational specialty was rifleman.  The 
Veteran's reports of sunburn appear consistent with the 
circumstances of his service and the Board has no reason to 
doubt his credibility.  

Having conceded in-service sun exposure and sunburns, the 
question is whether the various skin cancers were related to 
such exposure.  

An April 2001 statement from Dr. R.S. indicates he treated 
the Veteran for skin cancer of the nose, and he believed it 
was likely that the tumor was caused by excess sun exposure 
during military service in World War II.  

An April 2001 statement from Dr. V.H. indicates the Veteran 
was seen in August 2000 for removal of a large basal cell 
carcinoma.  He noted that since that time the Veteran had 
undergone treatment for multiple actinic keratoses or pre-
skin cancers and that there was a known strong relationship 
between sun exposure and especially severe sunburn to the 
development of these types of pre-skin cancer and skin 
cancer.  He further noted that since the Veteran was severely 
burned while in the Philippines, this would strongly support 
a service-connected illness.  

The Veteran underwent a VA examination in September 2003.  He 
reported that he was repeatedly sunburned at least a dozen 
times while on active duty.  He also reported that he visited 
both Nagasaki and Hiroshima shortly after the atom bomb 
blasts.  Starting in 1994, the Veteran began developing both 
squamous cell and basal cell carcinomas over the hands, 
wrists, dorsal aspect of the forearms, face, ears, and lips.  
Examination revealed several scars and the examiner indicated 
that the scars, as a whole, were severely disfiguring.  The 
impression was history of numerous skin cancers at least as 
likely as not secondary to repeated sunburn exposure and 
additional radiation exposure in Hiroshima and Nagasaki, 
Japan while on active duty.  

The Board observes that a radiation review under 38 C.F.R. 
§ 3.311 was conducted regarding the skin cancer issue.  This 
development was completed following the Veteran's death and 
this evidence was not in the file at the date of death.  
Therefore, it is not for consideration regarding the accrued 
benefits claim.  See 38 C.F.R. § 3.1000(d)(4).

The Board acknowledges that the Veteran served on active duty 
less than 2 years and that the record does not contain 
information on his pre- and post-service sun exposure.  
Notwithstanding, the preponderance of the evidence in the 
file at the date of his death relates the Veteran's various 
skin cancers to in-service sun exposure.  Accordingly, 
service connection for accrued benefits purposes is 
established.  

	ii. Colon cancer

In a February 2004 statement, the Veteran reported that in 
approximately 1964, he was operated on at the VA hospital in 
Buffalo for colon cancer.  He indicated that about 15 inches 
of his colon was removed.  

Pursuant to regulation, colon cancer shall be service-
connected if it manifests in a radiation-exposed veteran.  
38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed 
veteran" includes a veteran who while serving on active duty 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" 
includes the occupation of Hiroshima or Nagasaki, Japan by 
United States forces during the period beginning on August 6, 
1945 and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii)(B).  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" is defined at 
38 C.F.R. § 3.309(d)(3)(vi).  

Evidence in the file at date of death includes a January 2005 
statement from the Defense Threat Reduction Agency (DTRA).  
This statement indicates that Army records confirm the 
Veteran participated as a member of the American occupation 
forces in Japan following World War II.  Specifically, the 
Veteran was present in the VA defined Hiroshima and Nagasaki 
areas from May to August 1946.  Thus, the Veteran was a 
radiation-exposed veteran.  

The RO attempted to obtain records from the VA medical center 
(VAMC) pertaining to the reported colon cancer and surgery.  
A report of contact dated in June 2004 documents that VA 
Medical Centers Albany and Buffalo were contacted and both 
indicated the records might be at the Bath VA Medical Center.  
Records were subsequently requested from this facility and 
response received indicates that the electronic system of 
records showed no activity for that date range and that a 
negative response was being submitted.  It was further noted 
that if the records were received they would be forwarded.  
To date, the records have not been received.  

The Board acknowledges that the surgical records and 
associated pathology reports regarding the claimed colon 
cancer are not contained in the claims file.  
Notwithstanding, a December 2003 private consultation report 
for basal cell carcinoma documents a past medical history of 
a partial colectomy for colon cancer.  The Board has no 
reason to doubt the credibility of this evidence and thus, 
finds evidence of a history of colon cancer.

Based on the foregoing, entitlement to service connection for 
colon cancer on a presumptive basis for accrued benefits 
purposes is warranted.  

	iii. Erectile dysfunction

In his February 2004 statement, the Veteran reported that 
during his colon surgery he was cut from his navel down to 
the bottom of his stomach and that after, he was unable to 
have an erection.  He alleged that some nerves were cut.  

In the March 2004 development letter, the RO indicated that 
it was working on the Veteran's service-connected 
compensation claim for loss of use of creative organ due to 
colon surgery.  The Board notes that the term "loss of use 
of a creative organ" is typically used when considering 
entitlement to special monthly compensation (SMC) benefits.  
See 38 C.F.R. § 3.350(a)(1) (2009).  On review, the Veteran 
appears to have been claiming service connection for erectile 
dysfunction.  Therefore, the Board has phrased the accrued 
benefits issue as such.  

Service records do not show any complaints of or treatment 
for erectile dysfunction and there is no evidence of this 
condition for many years following service.  Thus, service 
connection on a direct basis is not warranted.  See 38 C.F.R. 
§ 3.303.  

As discussed, the Board has granted service connection for 
colon cancer for accrued benefits purposes.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.

The Veteran is competent to report erectile dysfunction 
following his colon surgery.  See Charles 16 Vet. App. at 
374-75.  The Veteran, however, is not competent to provide a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

On review, the record available at the time of the Veteran's 
death did not contain competent evidence showing that 
erectile dysfunction was proximately due to colon cancer and 
resultant surgery.  As such, entitlement to service 
connection on a secondary basis is not warranted.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for erectile dysfunction 
for accrued benefits purposes and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.

b. Nonservice-connected death pension

Improved death pension is a benefit payable by VA to a 
surviving spouse because of the Veteran's nonservice-
connected death.  Basic entitlement exists if: (i) the 
Veteran had qualifying service; or (ii) the Veteran was, at 
time of death, receiving or entitled to receive compensation 
or retired pay for a service-connected disability based on 
service during a period of war; and (iii) the surviving 
spouse meets the net worth requirements of 38 C.F.R. § 3.274 
and has annual income not in excess of the applicable maximum 
annual rate payable specified in 38 C.F.R. § 3.23.  See 
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

The maximum annual rate of improved pension for a surviving 
spouse is specified by statute and is increased from time to 
time under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.  

The appellant's claim was received in February 2005.  
Effective in December 2004, the income limit for a spouse 
without a dependent child was $6,814.  Successive years are 
as follows: effective in December 2005, $7,094; effective in 
December 2006, $7,329; effective in December 2007, $7,498; 
and effective in December 2008, $7,933.

In this case, the Veteran had active service for 90 days or 
more during World War II.  Thus, qualifying service is 
established.  See 38 C.F.R. § 3.3(a)(3)(i).  

Regarding whether income limits are satisfied, the Board 
observes that payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  See 38 C.F.R. § 3.271.  Recurring income means 
income which is received or anticipated in equal amounts and 
at regular intervals and which will continue throughout an 
entire 12-month annualization period.  38 C.F.R. 
§ 3.271(a)(1).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(3).

In the application received in February 2005, the appellant 
reported total Social Security benefits of $935.20 per month 
and retirement benefits in the amount of $520.32 per month.  
That amount, when annualized, is well above the income limits 
set forth above.  The appellant also reported receipt of 
$2380.00 in life insurance benefits, which is presumed to be 
nonrecurring income.  

Pursuant to regulation, certain categories of income are 
excludable from countable income for the purpose of 
determining entitlement to pension benefits.  See 38 C.F.R. 
§ 3.272.  For example, certain unreimbursed medical expenses 
may be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  To be 
considered, the total expense must be in excess of five 
percent of the maximum annual rate payable.  38 C.F.R. § 
3.272(g).  Certain expenses of last illnesses, burials, and 
just debts which are paid during the calendar year following 
that in which death occurred may also be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month period which 
begins during the calendar year of death, whichever is to the 
claimant's advantage.  38 C.F.R. § 3.272(h).  

In reviewing the appellant's claim, she reported a monthly 
Medicare deduction of $78.20.  She also reported that she 
paid $422.38 (on a $3600 loan for a car and other items); 
$200.00 (body removal, death certificate, and obituary); and 
$350.00 (transportation of body).  She indicated that $204.00 
was owed to the nursing home and yet to be paid.

Based on the income information provided and even assuming, 
without conceding, that the expenses reported by the 
appellant meet the criteria for exclusion from countable 
income, annual income still exceeds the maximum annual rate 
payable for the entirety of the appeal period.  Thus, 
entitlement to nonservice-connected death pension benefits 
must be denied.  The appellant is reminded that she is free 
to refile for death pension benefits should her income 
decrease and/or deductible expenses increase.  


ORDER

Entitlement to service connection for skin cancer for accrued 
benefits purposes is granted.

Entitlement to service connection for colon cancer for 
accrued benefits purposes is granted.

Entitlement to service connection for erectile dysfunction 
for accrued benefits purposes is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.



REMAND

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under 38 U.S.C.A. § 5103(a) notice must include a 
statement of the conditions, if any, for which the Veteran 
was service connected at the time of his death; an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation  claim 
based on a condition not yet service connected.  

In her February 2005 claim, the appellant indicated she was 
claiming service connection for cause of death and she 
referred to the death certificate and further noted that the 
Veteran had service connection claims pending.  In March 
2005, the RO sent the appellant a letter advising her 
generally of the evidence necessary to substantiate a claim 
of entitlement to dependency and indemnity compensation  
benefits.  In May 2005, the RO sent a letter notifying the 
appellant of the information needed to substantiate a claim 
for dependency and indemnity compensation  based on 
38 U.S.C.A. § 1151.  The Board observes that there is no 
indication the appellant is seeking death benefits pursuant 
to 38 U.S.C.A. § 1151.  

In her April 2006 notice of disagreement, the appellant 
argued that the Veteran's skin and colon cancers contributed 
to his demise.  In light of the claims decided herein, 
specifically, the grant of service connection for skin and 
colon cancers for accrued benefits purposes, the Board finds 
that additional notice is required pursuant to Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must send the appellant a 
VCAA notice letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include an 
explanation of the information or evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death, as outlined by the Court in Hupp.  

2.  After effectuating the awards granted 
in this decision, and after completion of 
the above requested development as well as 
any additional development deemed 
appropriate, the RO/AMC is to readjudicate 
the issue of entitlement to service 
connection for the cause of the Veteran's 
death.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


